Citation Nr: 0201366	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  96-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder to 
include herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to December 
1950.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
service connection for L4-S1 lower back injury to include 
herniated nucleus pulposus, status laminectomy.  The veteran 
timely filed a notice of disagreement with the above denial, 
was issued a statement of the case, and timely filed a 
substantive appeal.

In September 2000 the RO denied entitlement to compensation 
benefits pursuant to the criteria under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for herniated nucleus pulposus at 
L5-S1 with acquired right foot drop.  The veteran timely 
filed a notice of disagreement with the above denial, was 
issued a statement of the case, but he did not file a 
substantive appeal.

The Board of Veterans' Appeals (Board) therefore finds that 
the only issue properly prepared for appellate review is 
entitlement to service connection for a low back disability 
on a direct basis.


FINDINGS OF FACT

1.  A low back disorder to include herniated nucleus pulposus 
was not shown in service.

2.  There is no probative, competent medical evidence of 
record linking the post service reported low back disorder to 
include herniated nucleus pulposus to service.


CONCLUSION OF LAW

A low back disorder to include herniated nucleus pulposus was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records are negative for 
complaints, treatment, or diagnosis of a low back disorder.  
The record indicates that some service medical records may 
have been destroyed by fire.  The veteran was separated from 
active service on the basis of a medical disability reported 
as otitis media, chronic, suppurative, right.

Associated with the claims file are VA clinical records dated 
from December 1968 to September 1969.  In December the 
veteran presented with complaints of low back pain that 
radiated into the right lower extremity related to a fall 
three months prior.  The diagnosis was lumbosacral herniated 
nucleus pulposus, right L5-S1.  He underwent myelography and 
lumbar laminectomy with removal of lumbosacral herniated 
nucleus pulposus, right L5-S1.  In March he underwent a 
myelogram and exploratory laminectomy of L4-5 and L5-S1, 
right with removal of remnants of the disc at the L5-S1 
segment.  In April he presented with complaints of back and 
right lower extremity pain.  He was diagnosed with recurrent 
herniated nucleus pulposus, right L4-5 versus L5-S1.  

In May he underwent electromyography studies.  He also 
underwent a total hemilaminectomy, L5 right with exploration 
of L5, S1 nerve roots, excision of scar and lateral fusion of 
L4 to S1 using the iliac bone.  It was noted that he gave a 
history of back pain, with the onset related to a fall, in 
1968.  Treatment records from June to September show follow-
up treatment to surgery.  

The veteran was accorded a VA orthopedic examination in May 
1970.  He reported that in August of 1968 he had fallen in a 
swimming pool and developed low back pain and right lower 
extremity pain.  Subsequently, he underwent three back 
surgeries.  

The diagnosis was lumbar laminectomies (3) with excision of 
herniated I.V. disc L5-S1 right, excision of disc fragments 
L5-S1, exploration of L4-5, hemilaminectomy L5 right excision 
of scar tissue and spinal fusion L4-S1, postoperative, with 
residual right foot drop and pseudarthrosis of spinal fusion 
at L4-L5. 

A private medical record dated in July 1970 shows diagnoses 
for radiculopathy L5-S1 due to adhesions and neuroma L4, L5, 
right.

The veteran was accorded a VA orthopedic examination in 
November 1970.  At that time he reported that in August of 
1968 he fell in a swimming pool and developed low back pain 
and right lower extremity pain.  Subsequently he underwent 
three back surgeries.  The diagnosis was lumbar laminectomies 
(3) with excision of herniated I.V. disc L5-S1 right, 
excision of disc fragments L5-S1, exploration of L4-5, 
excision of scar tissue and spinal fusion L4-S1, 
postoperative, with residual right foot drop and 
pseudarthrosis of spinal fusion at L4-L5.

The veteran was accorded a VA orthopedic examination in 
September 1971.  The above history of the 1968 fall was again 
noted as well as the subsequent surgeries.  The diagnosis was 
postoperative state for multiple lumbar laminectomies with 
post-operative residual right paralytic foot drop.  

In correspondence received in July 1995 and January 1996, the 
veteran stated that he sustained a lower back injury and was 
hospitalized at Shepard's Air Force Base in Wichita Falls, 
Texas in 1950.  He asserted that VA had not conducted a 
sufficient effort in attempting to obtain his military and 
hospitalization records from the Surgeon General.  

In April 1996, the National Personnel Records Center (NPRC) 
indicated that the records were fire related and the veteran 
should complete NA Forms 13075 and 13055.  

In July 1997 the RO received completed NA Forms 13075 and 
13055. 

Associated with the claims file is a magnetic resonance 
imaging (MRI) spine report from Mercy Regional Medical 
Center, dated in September 1997.  The diagnoses were post 
surgical changes, findings suggest central spinal stenosis at 
L4-5, degenerative disc changes with mild bulge at L1-2 and 
degenerative disc disease, L5-S1.

In January 1998 NPRC responded that no Surgeon General 
records exist from Shepherd's Air Force Base because the 
clinical library began in January 1951.  Their search 
included the 3750 Medical Group from September to December 
1950.  Three Morning Reports were supplied, which showed the 
assignment of the veteran to the 3750th Medical Group on 
September 22, 1950; his permanent change of station to his 
home of record, pending separation or retirement for reason 
of physical disability on October 31, 1950; and the 
separation entry on December 6, 1950, showing separation for 
otitis media. 

The Board notes that some of the veteran's service records if 
on file might have been destroyed in a fire at the NPRC in 
1973.

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the issue on appeal, and has done so.  In addition, the Board 
finds that the veteran has been notified of the evidence 
necessary to complete his claim.  The RO informed him of the 
evidence to support his claim via the rating decision, 
statement and supplemental statements of the case and 
associated correspondence issued since the veteran filed his 
original claim.  The above documentation in the aggregate has 
informed the veteran of the rationale for the denial of his 
claim.



In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of the veteran's claim under the new law by the 
RO would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.

In the instant case, the record does reveal a diagnosis of a 
low back disorder to include herniated nucleus pulposus, 
status post laminectomies times 3.  The post service 
documentation on file shows that the veteran himself, on more 
than one occasion, related onset of his low back disability 
to an accidental fall in a swimming pool in August 1968, 
eighteen years after his separation from active service.  
However, the veteran has failed to provide medical evidence 
of a nexus between this disability and service.

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's 
current low back disorder to service.  Hickson, supra.




While the veteran claims that this condition is related to 
service and that he was treated for the condition in service, 
the service medical records show no evidence of, muchless 
treatment for a low back disorder.  The veteran's brief 
period of active service in 1950 was terminated on the basis 
of a medical disability reported as otitis media.  

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between the post 
service diagnosed low back disorder and service.

The veteran's own opinions and statements linking a low back 
disorder to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's low back disorder to include herniated nucleus 
pulposus is related to a disease or injury incurred during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder to 
include herniated nucleus pulposus.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a low back disorder to 
include herniated nucleus pulposus is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

